DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickersgill (GB 179,473) in view of Whitefield (US 8,899,599).
A copy of the Pickersgill reference was provided by applicant with the IDS dated June 19, 2020, and will not be provided with this action.
Pickersgill discloses a method of converting a panel into a bed of a cart, the method comprising: coupling a pair of wheel attachment assemblies to the door, each wheel attachment assembly including: a clamp portion (k) configured to couple the wheel attachment assembly to an edge portion of a door; and a fork (b) configured to be coupled to a wheel; coupling a pair of wheels (a) to the pair of wheel attachment assemblies; and coupling a handle (h) to the door.
	Pickersgill does not disclose a door. Whitefield discloses a method of converting a door into a cart by coupling a pair of wheel assemblies to the door via clamps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pickersgill by simply substituting a door for the bed-forming panel of Pickersgill, as doors are well-known and widely available. Pickersgill teaches that a variety of “sheets, plates, bars or the like” (lines 20 – 21) may be used to form the bed of the cart. Whitefield discloses a similar list of “panels and other relatively 
	Pickersgill further discloses: a bicycle style wheel (Fig. 1); a channel of the clamp portion for receiving an edge portion of a door (Fig. 5); and a fender (k) and clamping member (l), including threaded bolts and apertures for both wheel attachment assemblies and handle clamps. Alternatively, one may also use a rigid portion of one of the wheel attachments assemblies as a handle for moving the cart.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Mondays, Tuesdays, and Fridays, 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Katy M Ebner/Primary Examiner, Art Unit 3618